Exhibit 10.8

EVERI HOLDINGS INC.

NOTICE OF GRANT OF RESTRICTED STOCK – 2012 PLAN

 

Everi Holdings Inc. (the “Company”)  has granted to the Participant
an award (the “Award”)  of certain shares of Common Stock (the
“Shares”) pursuant to the Everi Holdings Inc. 2012 Equity Incentive Plan, as may
be amended from time to time (the “Plan”), as follows:

 

 

 

 

 

Participant:

__________________

Award No.:

______________

Date of Grant:

__________________

Total Number of Shares:

__________________, subject to adjustment as provided by the Restricted Stock
Agreement.

Fair Market Value per Share on Date of Grant:

$__________________

Vested Shares:

Except as provided in the Restricted Stock Agreement and provided that the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Shares (disregarding any resulting fractional share) as of any
date is determined by multiplying the Total Number of Shares by the “Vested
Ratio” determined as of such date, as follows:

 

 

Vested Ratio

 

Prior to the date that is _____ after the Date of Grant …………

_________

 

On the date that is _____ after the Date of Grant and on such date every _____
thereafter, an additional ……......

_________

 

On the _____ anniversary of Date of Grant …………………….

_________

Accelerated Vesting:

Notwithstanding any other provision contained in this Grant Notice or the
Restricted Stock Agreement:

(i) the Total Number of Shares shall become Vested Shares upon the Participant’s
termination of Service if the Participant’s Service is terminated by the
Participating Company without Cause or by the Participant for Good Reason within
ten (10) days prior to, or within eighteen (18) months after, the date a Change
in Control is consummated; and

(ii) the Total Number of Shares shall become Vested Shares immediately before
the Change in Control, and contingent thereon, if the Acquiror does not assume
or continue the Award as described in Section 8 of the Restricted Stock
Agreement.

“Cause” and “Good Reason” have the meanings given those terms in the Employment
Agreement.

Effect of Termination of Service:

The Award shall terminate immediately upon the Participant’s termination of
Service to the extent that it is then unvested.

If the Participant’s Service is terminated by the Participating Company without
Cause or by the Participant for Good Reason at any time other than as described
above under “Accelerated Vesting,” there shall be no accelerated vesting of the
Award.

Notwithstanding the foregoing or any other provision of the Restricted Stock
Agreement to the contrary, if the Participant’s Service is terminated for Cause,
the Award shall terminate in its entirety immediately upon such termination of
Service or act.

 





1

--------------------------------------------------------------------------------

 



 

 

 

Suspension of Vesting:

During any authorized leave of absence, the vesting of the Shares as provided by
this Grant Notice shall be suspended after the leave of absence exceeds a period
of ninety (90) days.  Vesting of the Shares shall resume upon the Participant’s
termination of the leave of absence and return to Service. The period of Service
required for each subsequent Vested Share installment determined in accordance
with the vesting schedule above shall be extended by the length of the
suspension.

Employment Agreement:

[Employment Agreement], dated ________, by and between _____________ .

Superseding Agreement:

None.  Participant acknowledges and agrees that none of the provisions of the
Employment Agreement relating to vesting or termination of equity awards
(including accelerated vesting upon a Change in Control) shall apply to this
Award, so that the provisions of the Grant Notice and Restricted Stock Agreement
for this Award shall supersede those provisions in the Employment Agreement.

Restrictive Covenants:

This Award is consideration for Participant’s compliance with the restrictive
covenants herein.   If the Employment Agreement or any other agreement signed by
the Participant for the benefit of the Company or any Affiliate contains more
restrictive provisions, those provisions shall continue in effect
notwithstanding any contrary provision in any such agreement.

 

Participant acknowledges that because of Participant’s position in the Company,
Participant will have access to the Company’s and its Affiliates’ new and
additional Proprietary Information (as defined below), including confidential
information and trade secrets. Subject to clause 1(a) and 1(d) of the
Participant’s Employee Proprietary Information and Inventions Agreement
(“EPIIA”), Participant agrees that during Participant’s Service and for a period
of twelve (12) months after termination of Participant’s Service, Participant
shall not directly or indirectly, either for Participant or for any other
individual, corporation, partnership, joint venture or other entity, participate
in or provide any services, whether as an employee, consultant or independent
contractor, member of a board of directors or in any other capacity, to any
entity in connection with the development, production, marketing, soliciting or
selling products or services competitive with products or services being
developed, produced, marketed or sold by any Company business unit, division, or
department operating anywhere in the world, for which Participant performed any
work or about which Participant obtained Proprietary Information during the two
(2) year period prior to Participant’s last day of Service. Subject to clause
1(a) and 1(d) of the Participant’s EPIIA, Participant agrees that during
Participant’s Service and for a period of twelve (12) months after termination
of Participant’s Service, regardless of the reason for termination, Participant
agrees that Participant will not, either on Participant’s  own behalf or on
behalf of any person or entity, directly or indirectly: (i) solicit, or attempt
to solicit, any person who is or was an employee, consultant or contractor of
the Company or any Affiliate of the Company in the six (6) month period prior to
Participant’s last day of Service, to terminate, alter or modify such person’s
employment relationship with the Company; or (ii) solicit, or attempt to
solicit, the business of any person or entity that is either a customer or a
potential customer of the Company, to which Participant, directly or indirectly,
attempted to or did, sell or provide any product or service on behalf of
Company, or about which Participant obtained any Confidential Information,
during the one (1) year period prior to Participant’s last day of Service.
Provision (i) above shall not apply to solicitation of a former employee that
was initiated after that employee was involuntarily terminated from employment
by the Company.  For purposes of the foregoing, the term “participate in” shall
include, without limitation, having any direct or indirect interest in any
corporation, partnership, joint venture or other entity, whether as a sole
proprietor, owner, stockholder,

 





2

--------------------------------------------------------------------------------

 



 

partner, joint venturer, creditor or otherwise, or rendering any direct or
indirect service or assistance to any individual, corporation, partnership,
joint venture and other business entity (whether as a director, officer,
manager, supervisor, employee, agent, consultant or otherwise).

 

“Proprietary Information” means all information and any idea in whatever form,
tangible or intangible, whether disclosed to or learned or developed by
Participant, pertaining in any manner to the business of the Company or to the
Company’s Affiliates, consultants, or business associates, unless:  (i) the
information is or becomes publicly known through lawful means; (ii) the
information was rightfully in Participant’s possession or part of Participant’s
general knowledge prior to Participant’s employment by the Company; or (iii) the
information is disclosed to Participant without confidential or proprietary
restrictions by a third party who rightfully possesses the information (without
confidential or proprietary restrictions) and did not learn of it, directly or
indirectly, from the Company.  Participant further understands that the Company
considers the following information to be included, without limitation, in the
definition of Proprietary Information:  (A) schematics, techniques, employee
suggestions, development tools and processes, computer printouts, computer
programs, design drawings and manuals, electronic codes, formulas and
improvements; (B) information about costs, profits, markets, sales, customers,
prospective customers, customer contracts (including without limitation the
terms and conditions of such customer contracts) and bids; (C) plans for
business, marketing, future development and new product concepts; (D) customer
lists, and distributor and representative lists; (E) all documents, books,
papers, drawings, models, sketches, and other data of any kind and description,
including electronic data recorded or retrieved by any means, that have been or
will be given to Participant by the Company (or any Affiliate of it), as well as
written or verbal instructions or comments; (F) any information or material not
described in (A)-(E) above which relate to the Company’s inventions,
technological developments, “know how”, purchasing, accounts, merchandising, or
licensing; (G) employee personnel files and information about employee
compensation and benefits; and (H) any information of the type described in
(A)-(G) above which the Company has a legal obligation to treat as confidential,
or which the Company treats as proprietary or designates as confidential,
whether or not owned or developed by the Company.

 

Participant acknowledges that Participant’s fulfillment of the obligations
contained in this section, including, but not limited to, Participant’s
obligation not to interfere with the Company’s business as provided above, is
necessary to protect the Proprietary Information and, consequently, to preserve
the value and goodwill of the Company. Participant further acknowledges the
time, geographic and scope limitations of Participant’s obligations as described
above are reasonable, especially in light of the Company’s desire to protect its
Proprietary Information, and that Participant will not be precluded from gainful
employment if Participant is obligated not to compete with the Company during
the specified period and within the specified geography.  In accordance with the
Defend Trade Secrets Act (DTSA) and other applicable law, nothing in this
Proprietary Information policy restricts disclosure of a trade secret to the
government in relation to the investigation of a known or suspected violation of
law.

 

The covenants contained herein shall be construed as a series of separate
covenants, one for each state, province, country and other political
subdivision.  Except for geographic coverage, each such separate covenant shall
be deemed identical in terms of the covenant contained herein.  In the event
that the scope, territory or period of time of any separate covenant is
determined to be

 





3

--------------------------------------------------------------------------------

 



 

 

 

 

unenforceable by a court of competent jurisdiction, the court, if allowed under
applicable law, shall reduce the scope, territory or period of time of that
separate covenant to a level that the court deems enforceable and the remaining
separate covenants, as well as all other terms and covenants in this Grant
Notice, shall be valid and be enforceable to the fullest extent permitted by
law.  In the event that any separate covenant is found to be unenforceable in
its entirety, the court, if allowed under applicable law, shall eliminate such
covenant from this Grant Notice in that case and the remaining separate
covenants, as well as all other terms and covenants in this Grant Notice, shall
be valid and be enforceable to the fullest extent permitted by law.  The
covenants set forth herein are intended to be enforced to the maximum degree
permitted by law.

 

 

 

[signatures are on the next page]

 

 

 

 

 

 

 

 

 





4

--------------------------------------------------------------------------------

 



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Agreement and the Plan, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan, the Restricted
Stock Agreement and the prospectus for the Plan are available on the Company’s
internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Restricted Stock Agreement and the Plan, and hereby accepts the Award
subject to all of their terms and conditions.

 

 

 

 

EVERI HOLDINGS INC.

PARTICIPANT

 

 

By: _____________________________________________

_________________________________________________

 

Signature

 

_________________________________________________

 

Date

Address:

7250 S. Tenaya Way, Suite 100

_________________________________________________

 

Las Vegas, NV 89113

Address

 

 

__________________________________________________

 

ATTACHMENTS:   2012 Equity Incentive Plan, as amended; Restricted Stock
Agreement; Assignment Separate from Certificate; form of Section 83(b) Election;
and Plan Prospectus.



5

--------------------------------------------------------------------------------